 In the Matter Of PARAMOUNT PICTURES, INC.andSCREEN READERSGUILD OF NEW YORKIn the Matter of TWENTIETH CENTURY Fox FILM CORP.andSCREENREADERS GUILD OF NEW YORKIn the Matter of R. K. 0. RADIO PICTURES, INC.andSCREENREADERSGUILD OF NEW YORKIn the Matter Of UNIVERSAL PICTURESCO.,INC.and,SCREEN READERS-GUILD OF NEW YORKIn the Matter Of COLUMBIA PICTURES CORP.andSCREENREADERSGUILD OF NEW YORKIn the Matter of LOEW'S, INC.andSCREEN READERS GUILD OF NEW YORKCases Nos.R-2550 to R-2557.-DecidedJuly 15, 1941Jurisdiction:motion picture industry.Investigation and Certification of Representatives:existence of questions: eachof the Companies contested the appropriate unit and union's majority ; electionsnecessary.Units Appropriate for Collective Bargaining:salaried readers in the story-reading departments in the New York City offices of each of the Companies,excluding piece-work readers and supervisory employees.DefinitionsPiece-work readers who are not listed on the regular pay rolls of thevarious companies, and whose work is subject to the supervision and controlof the story editors of such companies as a matter of ultimate result ratherthan in the manner and method of their performance, are not employeeswithin themeaning ofthe Act.Mr. Arthur Israel, Jr.,of New York City, for Paramount.Mr. Edwin P. Kilroe, by Mr. Harry J. McIntyre,of New YorkCity, for Twentieth Century.Mr. Gordon E. YoungmanandMr. Robert H. Dann,of New YorkCity, for Universal.Schwartz & Frohlich.,byMr. Max Rose,of New York City, forColumbia.Mr. Irving H. Greenfield,of New York City, for Loew's.Boudin, Cohn & Glickstein, by Mr. Sidney Fox,of New York City,for the Guild.Mr. Louis Cokin,of counsel to the Board.33 N. L. R. B., No. 82.447 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THECASEOn November 22, 1940, Screen Readers Guild of New York, hereincalled the Guild, filed with the Regional Director for the SecondRegion (New York City) five separate petitions, each alleging thata question affecting commerce had arisen concerning the representa-tion of persons employed as screen readers of the Company namedin such petition at its home office in New York City, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The Companies named in the petitionsare :Para-mount Pictures, Inc., herein called Paramount; Twentieth CenturyFox Film Corp., herein called Twentieth Century; R. K. O. RadioPictures, Inc., herein called R. K. 0.; Universal Pictures Co., Inc.,herein called Universal; and Columbia Pictures Corp., herein calledColumbia.On December 23, 1940, the Guild filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of persons employedas screenreaders at the home office in New York City of Loew's, Inc., hereincalled Loew's, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act.On March 13, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as' amended, ordered investigations in eachof the cases and authorized the Regional Director to. conduct themand to provide for appropriate hearings upon due notice.On April28, 1941, the Board, acting pursuant to Article III, Section 10 (c)(2), of said Rules and Regulations, ordered that the six cases beconsolidated for all purposes.On April 29, 1941, the Regional Director issued a notice of hear-ing in the consolidated cases, copies of which were duly served uponthe Guild and upon each of the Companies involved in these pro-ceedings.Pursuant to notice, a hearing involving each of the Com-panies was held on May 6, 7, 8, 12, and 13, 1941, at New York City,before Daniel Baker, the Trial Examiner duly designated by theChief, Trial Examiner.Each of the Companies and the Guild wererepresented by counsel and participated in the hearing.Duringthe course of the hearing Twentieth Century and R. K. O. offeredin evidence as exhibits certain contracts covering their screen readersinHollywood, California.The TrialExaminerrejected the offer. PARAMONT PICTURES, INC.449The TrialExaminer's rulings rejecting these exhibits is hereby over-ruled and the exhibits are hereby admitted into evidence as part ofthe record in these proceedings.,,During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings,withthe exception noted above, arehereby affirmed.The Guild and all of the Companies involved herein have filed briefs,which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANIESThe Companies herein, among others, participated in a previoushearing conducted by one of the Board's Trial Examiners in 1941,following which the Board issued its Decision and Direction of Elec-tions.2That Decision contained under the heading "Findings ofFact.I.The business of the Companies" detailed statements of thebusiness operations of the Companies herein, among others.At thehearing herein, the Trial Examiner introduced in evidence, by agree-ment with the parties, the 'detailed statements alluded to above.The findings of fact contained in the Decision in the previous caserelevant to the character and extent of the businesses of the Com-panies herein, are hereby incorporated in and made a part of thisDecision and Direction of Elections.H. THE ORGANIZATION INVOLVEDScreen Readers Guild of New York is an unaffiliated labor or-ganization admitting to membership screen readers in the serviceof each of the Companies at its home office in New York City.III.THE QUESTIONS CONCERNING REPRESENTATIONAll parties agreed that in each case a question concerning repre-sentation exists.Each Company stated that it contested both theunit proposed by the Guild and the Guild's majority.There were introduced in evidence statements by the RegionalDirector that the Guild had submitted to her membership applicationand authorization cards in support of its claims to represent screenreaders in the service of each of the Companies at its home office inThese exhibits are Rejected Exhibits Nos 1 and 2.2Matter of Twentieth Century Fox Pilm Corporation,et at.andScreen Publicists Guild,32 N. L R B 717. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York City. These statements indicate that the Guild repre-sents a substantial number of screen readers in the service of eachCompany.3We find that questions have arisen concerning the representationof employees of each of the Companies.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of each of theCompanies referred to in Section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITSThe Guild contends that the salaried and piece-work readers inthe service of each of the Companies at its home office in New YorkCity, excluding supervisors, constitute six separate appropriate units.Each' of the Companies contends that the piece-work readers are notemployees within the meaning of the Act, and -that in any event thepiece-work readers and the salaried readers should not be includedin the same unit.The Companies do not contest the appropriatenessof separate units for the salaried readers.8 The statements of the Regional Director with respect to the representation claim of theGuild show the following:Paramount-Ofthe 11 membership application and authorization cards submitted by theGuild,which were variously dated between January and December 1940, 9 bore the signa-tures of persons in the service of Paramount as of January 2, 1941.There were approxi-mately 14 persons in the alleged appropriate unit at Paramount as of January 2, 1941.Twentieth Century-Ofthe 12 membership application and authorization cards submittedby the Guild,which were variously dated between January and December 1940,8 bore thenames of persons who were in the service of Twentieth Century as of January 2, 1941.There were approximately 13 persons in the alleged appropriate unit at Twentieth Centuryas of January 2, 1941R K0 -Of the 5 membership application and authorization cards submitted by theGuild,2 were dated between April and June 1940 and 3 between October and December1940.Three bore the signatures of persons whose names appeared on R K O's pay rollof December 3, 1940.There were approximately 8 persons in the alleged appropriate unitat R. K. 0. as of December 3, 1940. 'Universal-The2membership application and authorization cards submitted by theGuild,1 signed between January and March 1940 and 1 between April and June 1940, borethe names of persons which appear on Universal's pay roll of January 2, 1941There were5 persons in the alleged appropriate unit at Universal as of January 2, 1941.Columbia-Ofthe 4 membership application and authorization cards submitted by theGuild,which were variously dated between January and September 1940, 1 bears the signa-ture of a person in the service of Columbia as of January 2, 1941.There were.3 personsin the alleged appropriate unit at Columbia as of January 2, 1941_Loew's-Ofthe 16 membership application and authorization cards submitted by theGuild, all of which were variously dated between January and December 1940,13 bore thenames of persons in the service of Loew''s as of January 2, 1941There were 19 personsin the alleged appropriate unit at Loew's as of January 2, 1941. PARAMOATMP PICTLTRESI, rec.451Piece-work readers are engaged in reading scripts of novels, plays.and other forms of literature for the purpose of writing synopses.The piece-work readers do not work on the premises of the Com-panies, and either call upon or in turn are called by the story orassistant story editors of the various Companies, who assign themspecific jobs.At the time of his first assignment the story editor givesthe piece-work reader verbal instructions as to the format of thesynopsis.The piece-work reader then returns to his home or whereverhe may choose to work and prepares his synopsis.The Companyfurnishes the piece-work reader with paper and typewriter supplies,but the piece-work reader has to furnish his own typewriter.Thereis a tacit understanding that all normal length jobs are to be returnedto the Companies within 24 hours. The story editor may criticize orsuggest specific changes in the synopsis, and the piece-work readerthen embodies such changes in his synopsis.The piece-work readerssubmit a bill with each synopsis and some of the Companies pay themas the work is submitted, and others at the end of each week.The record indicates that the prices for synopses are generally fixed,but that they are flexible and subject to change upon agreement be-tween the piece-work readers and their story editors.The testimonyindicates that the piece-work readers generally feel themselves subjectto call by the Company for which they do a majority of their work,but no definite agreement to that effect was shown in any case, althoughthere is evidence in the record that in several instances story editorsof one or another of the respective Companies have requested piece-work readers not to perform work for other Companies. Frequently,piece-work readers work for more than one of the Companies involvedin this case, or work for companies which are not engaged in themotion picture industry.The Companies do not list piece-workreaders on their regular pay rolls, and the supervision and control overtheir work exercised by the story editors are concerned less with themanner and method of their performance than with the ultimateresults.The salaried readers do the same type of work as the piece-workreaders but work on the premises of the Companies and are generallyassigned "more important" work.The salaried readers receive vaca-tions and holidays with pay, optional group insurance, and annualbonuses.It appears that piece-work readers are not entitled to anyof these benefits.No Social Security tax has been deducted from themonies paid to the piece-work readers and the Companies do not payany unemployment compensation insurance in behalf of the piece-work readers.-Upon the foregoing facts, and upon the basis of the entire record,we find that piece-work readers are not "employees" within the mean-450122-42-vol 33--30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of the Act,4 and we shall not include them in the appropriate units.From the foregoing facts and upon the basis of the entire record,we find that salaried readers employed in the story-reading depart-ments in the New York City office of each of the Companies, excludingpiece-work readers and supervisory employees, constitute, in the caseof each Company, a unit appropriate for the purposes of collectivebargaining, and that said units will insure to employees of each Com-pany the full benefit of their right to self-organization and collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by separate elections by secret ballot.TheCompanies stated that in the event the Board directs elections, salariedreaders who are in their employ at the time of the election should beeligible to vote. In accordance with our usual practice, we shall directthat persons eligible to vote in the respective elections shall be theemployees in the appropriate unit at each Company, respectively,whose names appear on the Company's pay roll for the period immedi-ately preceding the date of this Direction of Elections, subject to suchlimitations and additions as are set forth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of each of the Companies, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All salaried readers employed in the story-reading departmentsin the New York City offices of each of the Companies, excluding piece-work readers and supervisory employees, constitute, in the case of eachCompany, a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.4 SeeMatter of Twentieth Century Fox Film Corp.andScreen Publicists Guild,32 N. L.R B717;Matter of Federal Ice cC ColdStorageCompanyandProduce Drivers andEinplo gees Union, Local No630, 18 N. L R. B. 161 ;Matter of Theurer Wagon Works, Inc.andInternational Union, United Automobile Workers of America, Locals259and 374,18 N. L. R. B 837,Matter of Houston Chronicle Publishing CompanyandHouston News-boysUnion,Local456,28 N L.R B. 1043.Cf.Matter of Metro-Goldwyn-Mayer Studiosand Motion Picture Producers Assn.et al.andScreen Writers'Guild, Inc., 7 NL. R. B662;,Matter of Seattle Post-Intelligencer Department of Hearst Publications,IncandSeattle Newspaper Guild, Local No.82, 9 N L R.B 1262;Matter of KMOX BroadcastingStationand StLouis Local,American Federation of Radio Artists, ap/iliated with A.F. of L ,10 N. L R B 479 PAIRAMONTPIC'rURE'St,INC.453DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigations authorized by the Boardto ascertainrepresentatives for the purposes of collective bargainingwith Paramount Pictures, Inc., Twentieth Century Fox Film Corp.,R. K. O. Radio Pictures, Inc., Universal Pictures Co., Inc., ColumbiaPictures Corp., and Loew's, Inc., separate elections by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Elections, under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all salaried readers employed in the story-reading departmentsin the New York City offices of the Companies during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid. off, but excludingpiece-work readers, supervisory employees, and employees who havesince quit or been discharged for cause, to determine whether or notsaid employees desire to be represented by Screen Readers Guild ofNew York for the purposes of collective bargaining.MR. EDWIN S.SMITH,dissenting :I cannot agree with that part of the Decision which excludes fromthe appropriate unit piece-work readers.I particularly regard the failure to find that the piece-work readersin this case are employees within the meaning of the Act as an unwar-ranted restriction of the right of self-organization and representationwhich the Act was intended to afford.The narrow interpretationplaced by the majority upon the employment relationship in thisinstance is contrary to the broad and liberal policy of statutoryconstruction heretofore followed by this Board.'5Matter of Metro-Goldwyn-Mayer Studios and MotionPicture ProducersAssn., et at.andScreen Writers'Guild, Inc,7N. L. R. B.662 ;Matter of Seattle Post-Intelligencer Depart-ment of Hearst Publications,Inc.andSeattle Newspaper Guild,Local No.82,9 N. L. R. B1262;Matter of KMOX Broadcasting Stationand St.LouisLocal,American Federation ofRadio Artists,Affiliated with A. F.ofL, 10 N L.R B 479;Matter of The Connor Lumber& Land CompanyandInternationalWoodworkers of America, Local No. 125(C. 1. 0.),11 N. L. R. B. 776;Matter of Interstate Granite CorporationandGranite Cutters' Inter-national Association of America,Charlotte Branch,11 N. L R B.1046;Matter of Wash-ingtonBranch of the SunLifeInsurance Company of AmericaandIndustrial and OrdinaryInsurance Agents Union,No. 21354,Industrial and Ordinary Insurance Agents Council,15 N. L. R. B. 817;Matter of The Park Floral CompanyandUnited Greenhouse and Floi al 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a recentDecisions the Board found that free-lanceartists em-ployed by the Companies involvedherein, amongothers, were notemployees within the meaning of the Act.I dissented from theBoard's Decision in that case.The factsconcerningthe employmentrelationship of the piece-work readers in this case are substantially thesame as the facts with respect to the free-lance artists in the previouscase.For the reasons set forth in my dissenting opinion in the pre-vious casej and under all the circumstances in this case, I would findthat the piece-work readers are employees as defined in the Act, thattheir work is closely related to and integrated with the work of theother employees in the story-reading departments, and that theirwages, hours, and working conditions are sufficiently similar to entitlethem to be included in the appropriate units.Accordingly, I wouldinclude in the appropriate units piece-work readers.Workers Union No. 510 of the United Cannery,Agricultural,Packing and Allied Workersof America,affiliatedwith the Congress of Industrial Organizations,19 N. L R. B. 403;Matter ofEdward F. Reichelt,Robert J Hill and Russel J. Jensen, doingbusiness asacopartnership under the name and style of Paul A. Reichelt Companyand ChicagoFurWorkers Union, Local No. 45,21 N. L R B.262,Matter of Cape Cod Trawling Corpo-ration, at al.andAmerican Communications Association,affiliatedwith the C. I. 0, 23N. L. R. B. 208,Matter of Hearst Publications,Incorporated,a Corporation(Los AngelesExaminer Department)andNewspaper Circulators,Wholesale Distributors,and Miscel-laneous Employees Union No.21666,Ameiteas. Federation of Labor,25 N L R B 621;Matter of John Hancock Mutual Life Insurance CompanyandAmerican Federationof Industrial and Ordinary Insurance Agents Union No. 2157,East St. Louts and Vicinity,Illinois,at al,26 N L R B, No. 105;andMatter of Stockholders Publishing Company,Inc, et at.andLos AngelesNewsboys LocalIndustrial Union No. 75,C. I0, 28 N L.R B 1006The cases in Rhich the Board has held that no employment relationship exists are clearlyto be distinguished by an absence of supervision and control,which is present here, overthe persons whom it is contended hold the status of employees.See, for example,Matterof Federal Ice & Cold Storage CompanyandProduce Drivers and Employees Union, LocalNo. 630, 18 N L. R B. 161;Matter of TheurerWagonWorks,Inc.andInternationalUnion, United AutomobileWorkersof America, Locals259and374,18 N. L. R.B. 837;andMatter of Houston Chronicle Publishing CompanyandHoustonNewsboysUnion, Local456, 28 N. L R B. 1043.BMatter of Twentieth Century Fox Films CorporationandScreen PublicistsGuild,32N. L R. B. 717.i See my dissenting opinion inMatter of Twentieth Century Fox Films Cot porattonandScreen PublicistsGuild,32 N L R B 717.